DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 ends with “wherein the”.  It is unclear if a limitation is missing or if it is a grammatical error.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downey (US 3,727,429).
Re claim 1, Downey discloses a connector for connecting first (12) and second (14) parts of a helmet, comprising: a first plate (30); a first anchor point (60) on one side of the first plate, configured to be connected to the first part of a helmet; a second plate (32) located on an opposite side of the first plate from the first anchor point; a second anchor (62) point on an opposite side of the second plate from the first plate, configured to be connected to the second part of a helmet; a low friction interface provided between opposing surfaces of the first and second plates; and a cuff (50) of deformable material provided around the first and second plates, and configured to at least partially cover the side of the first plate on which the first anchor point is located and to at least partially cover the side of the second plate on which the second anchor point is located.  (Fig. 1-2)

Re claim 2, Downey discloses wherein the cuff of deformable material (50) does not cover the first or second anchor points (60, 62).

Re claim 3, Downey discloses wherein the cuff of deformable material (50) extends, at a plurality of points around a perimeter of the first plate (30) on which the first anchor point is located, to the side of the second plate (32) on which the second anchor point is located. 

Re claim 4, Downey discloses wherein the cuff of deformable material (50) is substantially elastically deformable. (Col. 3, lines 6-10)

Re claim 5, Downey discloses wherein the cuff of deformable material (50) comprises an elasticated fabric, cloth or textile, or an elastomeric material. (Col. 3, lines 6-10)

Re claim 6, Downey discloses wherein the cuff of deformable material (50) is not bonded to the first or second plate.

Re claim 8, Downey discloses wherein the cuff of deformable material (50) is configured to bias the first and second plates towards a first position, such that when the first and second plates (30, 32) are displaced away from the first position by sliding along the low friction interface, the cuff of deformable material urges the first and second plates back into the first position.

Re claim 9, Downey discloses wherein at least one of the first or second anchor points (60, 62) is configured to be detachably connected to the first or second part (12, 14) of the helmet respectively.

Re claim 11, Downey discloses wherein at least one of the first or second anchor points (60,62) is configured to be non-releasably connected to the first or second part of the helmet respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (US 3,727,429).
Re claim 31, Downey does not teach wherein the non-releasable connection is by an adhesive, stitching, or high frequency welding. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a connection by adhesive or welding since they are well known means for providing the predictable results of attaching or connecting components.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Downey does not disclose, teach or suggest a helmet, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant does not positively recite a helmet in the amended claims and the limitations requiring that the first and second anchor points are “configured to be connected” to a helmet are functional limitations not given patentable weight.  It is the Examiner’s position that Downey is capable of attachment to a helmet.
In response to applicant's argument that Applicant argues Downey is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s invention is a resilient coupling element which provides movement between two components. Downey teaches a resilient coupling which allows axial, parallel, radial and angular movement between components. Both inventions are pertinent to the same particular problem - providing resilient movement between two components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
August 16, 2022